Case: 1:20-cv-00429-MWM Doc #: 12 Filed: 12/02/20 Page: 1 of 5 PAGEID #: 81

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION - CINCINNATI

JOSHUA MYERS, et al., on behalf of : Case No. 1:20-cv-429
themselves and others similarly situated,
Judge Matthew W. McFarland
Plaintiffs,

V.

AMERICAN EAGLE PLUMBING &
DRAIN CLEANING, LLC, et al,

Defendants.

 

ORDER GRANTING JOINT STIPULATION TO CONDITIONAL CLASS
CERTIFICATION AND COURT-SUPERVISED NOTICE TO POTENTIAL OPT-IN
PLAINTIFFS PURSUANT TO 29 U.S.C. § 216(b) (Doc. 10)

 

This matter is before the Court on the parties’ joint stipulation to conditional class
certification and court-supervised notice to potential opt-in plaintiffs pursuant to section
16(b) of the Fair Labor Standards Act (FLSA), 29 U.S.C. § 216(b). (Doc. 10). The parties
jointly agree to conditionally certify the present FLSA collective action and provide notice

to the putative class members.

Section 216(b) of the FLSA provides

Any employer who violates the [minimum wage or overtime provisions of
this title] shall be liable to the employee or employees affected in the
amount of their unpaid minimum wages, or their unpaid overtime
compensation, as the case may be, and in an additional equal amount as
liquidated damages. ... An action to recover [for such] liability ... may be
maintained against any employer . . . in any Federal or State court of
competent jurisdiction by any one or more employees for and in behalf of
Case: 1:20-cv-00429-MWM Doc #: 12 Filed: 12/02/20 Page: 2 of 5 PAGEID #: 82

himself or themselves and other employees similarly situated.
29 U.S.C. § 216(b). The Sixth Circuit has interpreted this provision as establishing two
requirements for a representative action under the FLSA: Plaintiffs must (1) “actually be
‘similarly situated;'” and (2) “must signal in writing their affirmative consent to
participate in the action.” Comer v. Wal-Mart Stores, Inc., 454 F.3d 544, 546 (6th Cir. 2006).

In FLSA collective actions, class certification generally occurs in two stages:
conditional and final certification. Frye v. Baptist Mem'’l Hosp., Inc., 495 F. App’x 669, 671
(6th Cir. 2012). Conditional certification takes place at the beginning of discovery. Morse
v. NTI Servs., Corp., No, 2:20-CV-2173, 2020 WL 5407974, at *2 (S.D. Ohio Sept. 9, 2020).
This “notice stage” focuses on whether plausible grounds exist for the claims. Id, At this
stage, the certification is conditional, not final. Comer, 454 F.3d at 546. The plaintiff need
only show that his position is similar, not identical, to the positions of the putative class
members. We use a “fairly lenient standard that “typically results in conditional
certification of a representative class when determining whether plaintiffs are similarly
situated during the first stage of the class certification process.” White v. Baptist Mem'l
Health Care Corp., 699 F.3d 869, 877 (6th Cir. 2012) (cleaned up). If plausible grounds exist
and the Court grants conditional certification, then the plaintiffs may solicit opt-in notices
from current and former employees under court supervision. Morse, 2020 WL 5407974,
at *.

After the class plaintiffs have opted in and discovery concludes, final certification
occurs. Id. (citing Comer, 454 F.3d at 546). At this second stage, after discovery, district
courts examine more closely whether particular members of the class are, in fact, similarly

2
Case: 1:20-cv-00429-MWM Doc #: 12 Filed: 12/02/20 Page: 3 of 5 PAGEID #: 83

situated. At that point, the court has much more information and employs a stricter
standard. Comer, 454 F.3d at 547. Final certification will depend on more than simple
allegations and affidavits to demonstrate similarity. Frye, 495 F. App’x at 671.
Alternatively, the defendant may move to decertify the class at the second stage, if it is
appropriate based on the individualized nature of a plaintiff's claims. Swigart v. Fifth
Third Bank, 276 F.R.D. 210, 213 (S.D. Ohio 2011).

II.

The parties have moved for conditional class certification and court-
supervised notice for the following classes (hereinafter “Putative Collective Class
Members”):

All current and former technicians of American Eagle Plumbing & Drain

Cleaning, LLC, American Eagle Plumbing and Drain Cleaning of Dayton

Inc., and American Eagle Plumbing and Drain Cleaning of Florida, LLC

who worked in the field providing plumbing services and who worked over

40 hours in any workweek beginning July 21, 2017 through the date of final

disposition of this case.

AND

All current and former technicians of American Eagle Plumbing & Drain

Cleaning, LLC, American Eagle Plumbing and Drain Cleaning of Dayton

Inc., and American Eagle Plumbing and Drain Cleaning of Florida, LLC

who worked in the field providing plumbing services and who did not earn

minimum wage for all hours worked in any workweek beginning July 21, 2017

through the date of final disposition of this case.

(Doc. 10 at 2, distinctions emphasized.) In addition, the parties ask the Court to
approve their Notice Packet. If the Court approves these classes and the Notice Packet,
Defendants will provide Plaintiffs’ Counsel with a list of names and contact information

of the Putative Collective Class Members within 14 days of the entry of this Order.

3
Case: 1:20-cv-00429-MWM Doc #: 12 Filed: 12/02/20 Page: 4 of 5 PAGEID #: 84

Additionally, Plaintiffs’ Counsel will mail and email the Notice Packet to the Putative
Collective Class Members within seven days of receiving the list. The Putative Collective
Class Members shall have sixty days from the date the Notice Packet is mailed to return
their consent form to join this case. (Id. at ¥ 3.)

Stipulated conditional class certification. At this stage, Plaintiffs have satisfied their
light burden of showing that they are similarly situated to the Putative Collective Class
Members. They allege that they are plumbing technicians who regularly worked more
than 40 hours per workweek, but were not paid overtime wages or minimum wage for
all hours worked. They seek to conditionally certify a collective class comprised of
current and former technicians who work or worked for defendants and who, since the
workweek beginning July 21, 2017, worked more than 40 hours in a workweek or did not
earn minimum wage for all hours worked. At the lenient conditional certification stage,
based on the allegations, plaintiffs are similarly situated to the Putative Collective Class
Members.

Notice packet. If a court conditionally certifies a FLSA class, notice is distributed to
the class, the putative class members return the opt-in forms they received, and the
parties conduct discovery. Morse, 2020 WL 5407974, at *3 (citing Myers v. Marietta Mem'l
Hosp., 201 F. Supp. 3d 884, 890 (S.D. Ohio 2016)). “Courts have authority to supervise
notice to putative class members.” Hall v. U.S. Cargo & Courier Serv., LLC, 299 F. Supp.
3d 888, 897 (S.D. Ohio 2018). “By monitoring preparation and distribution of the notice,
a court can ensure that it is timely, accurate, and informative.” Hoffmann-La Roche Inc. v.
Sperling, 493 U.S. 165, 172 (1989). Here, there are no disputes about the content of the

+
Case: 1:20-cv-00429-MWM Doc #: 12 Filed: 12/02/20 Page: 5 of 5 PAGEID #: 85

notice. See id. The Court finds that the Notice Packet provides a fair and accurate
description of the class. The Court further finds that the means of sending the Notice
Packet are fair and reasonable.

Opt-in period. “There is no hard and fast rule controlling the length of FLSA notice
periods.” Ganci v. MBF Inspection Servs., Inc., No. 2:15-CV-2959, 2016 WL 5104891, at *2
(S.D. Ohio Sept. 20, 2016). Courts in the Southern District of Ohio have approved, in their
discretion, periods from 45 days to 90 days. So the parties’ agreed opt-in period of sixty
days is reasonable.

I.

Upon consideration, the Court GRANTS the parties’ joint stipulation to certify the
conditional class and the Notice Packet. The Court further APPROVES of the means of
delivery, the opt-in period, and the proposed actions on behalf of each party with respect
to providing contact information, mailing the Notice Packets, and communicating with
the Putative Collective Class Members.

IT IS SO ORDERED.

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

Mote We folool

JUDGE MATTHEW W. McFARLAND
